Lynn, J.,
concurring specially. I join Justice Duggan’s opinion for the court, but write separately to address more fully the points raised by the dissent.
*805The dissent asserts that there is record support for the implicit finding of the trial court that the defendant’s request for self-representation was “neither unequivocal nor sincere.” Post at 818. Even if one assumes that the trial court actually made such a finding sub silencio — a proposition I reject — I do not agree that the record is sufficient to support it.
In support of its position, the dissent makes three basic points. First, it characterizes as specious the defendant’s claim that Attorney Soldati had a conflict of interest in representing him arising out of Soldati’s election as Mayor of Somersworth. However, the dissent does not clearly articulate what bearing it believes the merits of the defendant’s complaints against Soldati have on the question of whether his request for self-representation was clear and unequivocal. There are two possibilities. On the one hand, if the dissent means to suggest that the mere lack of merit of the defendant’s complaints against Soldati provides a justification for the trial court’s denial of his request to proceed pro se, such a theory is legally unsound.
The defendant voiced two complaints about Attorney Soldati: (1) that Soldati had a conflict of interest because he was Mayor of Somersworth; and (2) that Soldati had not had sufficient meetings or communication with him and was not adequately prepared for trial. When, at the outset of the colloquy, the trial court understood the defendant to be seeking to discharge Soldati and replace him with new counsel, it was entirely appropriate for the court to assess the merits of the defendant’s complaints against Soldati and to deny the request if it found, as it did, that there was no good reason to remove Soldati. This follows from the well-established principle that, while an indigent defendant has the right to constitutionally effective representation by court-appointed counsel, he has no right to insist on the appointment of any particular attorney. See State v. Ayer, 154 N.H. 500, 517 (2006). However, once the defendant “corrected” the record to indicate that he wanted to remove Soldati so he could represent himself, the situation changed significantly. See State v. Flanagan, 978 A.2d 64, 80 (Conn. 2009) (“[D]efendant’s right to self-representation raises distinctly different, and more compelling, concerns than does his right to replace competent counsel....”). This results from the fact that, under Faretta v. California, a defendant need not have a good reason for desiring to represent himself. See Faretta, 422 U.S. 806, 884 (1975) (“[Although [the defendant] may conduct his own defense ultimately to his own detriment, his choice must be honored out of that respect for the individual which is the lifeblood of the law.” (quotation omitted)); id. at 836 (“We need make no assessment of how well or poorly Faretta had mastered the intricacies [of the law]... [f]or his technical legal knowledge, as such, was not relevant to an assessment of his knowing exercise of the right to defend himself.”); Buhl v. Cooksey, 233 F.3d 783, 794 (3d Cir. 2000) (“[Defendant’s] motivation *806for waiving counsel was not the issue. . . . Once [the defendant] properly asserted his right to proceed pro se the trial court was obligated to undertake an appropriate inquiry under Faretta even though [the defendant’s] request apparently rested upon nothing other than dissatisfaction with defense counsel.”); Williams v. Bartlett, 44 F.3d 95, 99 (2d Cir. 1994) (“The right of a defendant in a criminal case to act as his own lawyer is unqualified if invoked prior to the start of trial.” (quotation omitted)); Commonwealth v. Spotz, 18 A.3d 244, 265 n.12 (Pa. 2011) (“[A] court’s disagreement with a defendant’s reason for proceeding pro se does not constitute grounds for denial of this constitutional right.”). Hence, once the equation changed from “Soldati versus new counsel” to “Soldati versus self-representation,” it was the defendant’s determination as to whether Soldati had a conflict of interest or was unprepared — not the trial court’s — that should have been controlling.1 Cf. McKaskle v. Wiggins, 465 U.S. 168, 178, 185 (1984) (emphasizing that the “core” of the Faretta right is a defendant’s entitlement to maintain actual control over his defense). Where, as here, timing was not an issue and there was no question as to the defendant’s competency for self-representation, see Indiana v. Edwards, 554 U.S. 164, 177-78 (2008), if he was prepared to make a knowing, intelligent and voluntary decision to proceed pro se and thereby to waive his right to counsel, Faretta, 422 U.S. at 835, and he was not making that decision for a prohibited reason, such as delay or disruption of the proceedings, see id. at 834 n.46, the defendant was entitled to discharge Soldati for any reason or no reason at all. See Flanagan, 978 A.2d at 81 (stating that Faretta recognizes three reasons for denying a defendant his right to self-representation: (1) the request is untimely; (2) the defendant engages in serious obstructionist misconduct; (3) the defendant has not knowingly and intelligently waived his right to counsel).
On the other hand, if the dissent means that the defendant’s complaints about Soldati were so far-fetched that the trial court could have found even the defendant himself could not genuinely have believed them to have merit, I agree that under appropriate circumstances this could be a proper factor for a trial court to evaluate in ruling on a defendant’s request for self-representation because it may be indicative of manipulative intent. But here the record simply does not support such an inference. Given the scorched-earth quality of much of modern-day political discourse, can we really say it is implausible that a lay person in the defendant’s shoes might *807have a genuine, albeit unwarranted, concern that the elected official serving as his counsel would be affected by the prospect of criticism resulting from his representation of a person accused of committing sexual offenses against a child? Moreover, in addition to the alleged conflict of interest, the defendant expressed concern over Soldati’s lack of preparation; and the record shows that this complaint had at least some validity, as evidenced by the fact that Soldati himself asked for and received a four-week continuance of the trial date so that he could review new evidence with the defendant.2
Furthermore, even if the trial court could supportably have found (1) that the defendant’s initial request to replace Soldati with new counsel was a manipulative effort to delay the trial and (2) that despite his suggestion that the court had misunderstood his initial request, the defendant’s attempt to “correct the record” was actually a change in position (from wanting new counsel to wanting to represent himself), such findings would not provide a basis for the court to have regarded the defendant’s request to proceed pro se as a further effort to delay the proceedings because, when he made this request, the defendant specifically indicated that he wanted to represent himself so as to avoid the need for a continuance.
Rather than an effort to' delay the trial, what the dissent finds most objectionable is that the defendant’s request to proceed pro se may have been motivated, at least in part, by his desire to pressure the court into revisiting its denial of the appointment of new counsel. But the reality is that such an implicit threat (“If you won’t appoint new counsel for me judge, then I’ll make your life more difficult by representing myself.”) is present in virtually all requests for self-representation conditioned on the denial of a request for new counsel. Yet, courts have not generally regarded such conditional requests as equivocal.3 See, e.g., United States v. Frazier*808El, 204 F.3d 553, 566-67 (4th Cir. 2000) (Murnaghan, J., dissenting) (collecting cases from various circuits); State v. Blom, 682 N.W.2d 578, 613 (Minn. 2004) (“[A] motion for self-representation is not equivocal simply because it is made as an alternative plan in case the court does not grant a defendant’s motion for a different attorney.”); Gallego v. State, 23 P.3d 227, 236 (Nev. 2001) (stating that correct procedure with such conditional requests is for court to deny the appointment of substitute counsel (where warranted) and ascertain whether defendant’s desire to represent himself remains extant in light of the fulfillment of the condition); cf. State v. Thomas, 150 N.H. 327, 329 (2003) (upholding validity of defendant’s waiver of counsel and election to represent himself after his request for appointment of latest successor counsel was denied); State v. Davis, 139 N.H. 185, 190-91 (1994) (same); State v. Panzera, 139 N.H. 235, 238-39 (1994) (rejecting claim that decision to proceed pro se was involuntary where trial court denied defendant’s request to be represented by specific attorneys and continuance required by appointment of successor counsel would not have violated defendant’s speedy trial rights).
For example, in Adams v. Carroll, 875 F.2d 1441 (9th Cir. 1989), the court dealt with a factual situation that clearly presented the so-called “bargaining chip” scenario. The defendant first requested counsel, then asked to represent himself when he became dissatisfied with his public defender, then requested counsel again, and finally asked to represent himself again when the same public defender was reappointed as his counsel. Id. at 1445. Following his conviction in state court, the defendant sought habeas corpus relief in federal district court. The district court denied relief, finding that “because [the defendant] asked to represent himself solely as a means of dispensing with [the public defender], his request for self-representation was in fact a thinly veiled motion to substitute counsel” rather than “a genuine request for self-representation.” Id. at 1443. On appeal, the Ninth Circuit reversed, holding that while the defendant’s requests for self representation “no doubt were conditional [upon the denial of his request for new counsel], they were not equivocal.” Id. at 1445; accord Williams, 44 F.3d at 100 (“A defendant is not deemed to have equivocated in his desire for self-representation merely because he expresses that view in the alternative, simultaneously requests the appointment of new counsel, or uses it as a threat to obtain private counsel.”). As Judge Murnaghan pointedly observed in his Frazier-El dissent:
There is no reason that a conditional pro se request should send the district court into analytical disorientation. Rather than flatly denying a request for self-representation because the form of the request is a conditional one, the court should simply frame the *809conditional request in clear terms and make the defendant acknowledge on the record that the court has properly understood the request... .
Forcing defendants to articulate their position in such precise terms is one step toward combating the “reversible error” scenario. The second step is even simpler. As long as the district court elicits the precise contours of a defendant’s request, appellate courts will not countenance arguments by defendants on appeal that the district court improperly allowed them to proceed pro se. The district court need not worry about clever defendants manipulating them into “reversible error” as long as the district court does a sufficient job of engaging the defendant on the record.
Frazier-El, 204 F.3d at 572-73 (Murnaghan, J., dissenting).
As the above discussion makes clear, even if it is assumed that the trial judge in this case had some unarticulated concern that the defendant might be trying to manipulate the proceedings by, for instance, asking to proceed pro se merely for the purpose of securing Soldati’s removal and with the intention of making a new request for counsel after Soldati had withdrawn, the court had ample tools available to prevent such abuse. As part of a Faretta colloquy with the defendant, the court could have made it clear that based on its finding of a lack of cause for removing Attorney Soldati, the defendant’s choices were to proceed to trial with Soldati or to represent himself, that the trial would not be further continued, and that if the defendant made the decision to proceed pro se he would be bound by that decision and would not be able to change his mind because there would be inadequate time remaining to re-engage counsel before the start of trial. See United States v. Kneeland, 148 F.3d 6, 11 (1st Cir. 1998) (court acted properly in denying request for counsel where defendant was warned that if present counsel was dismissed he would not be provided with fourth court-appointed attorney); Maynard v. Meachum, 545 F.2d 273, 278 (1st Cir. 1976) (district judge may give defendant “choice between proceeding with counsel already appointed or going pro se”). In addition, the court could have appointed Soldati to act as defendant’s stand-by counsel. See Faretta, 422 U.S. at 834 n.46. In my view, however, on this record, what the court could not do is simply deny the request for self-representation based on a presumption that the request was designed to delay or disrupt the proceedings. See United States v. Welty, 674 F.2d 185, 189 (3d Cir. 1982) (“[E]ven well-founded suspicions of intentional delay and manipulative tactics can provide no substitute for the inquiries necessary to protect a defendant’s constitutional rights.”).
*810The second point relied on by the dissent to support its thesis that the defendant’s request was equivocal is the fact that, after the trial court denied his request to proceed pro se, the defendant did not again raise the issue of self-representation before the trial court. In particular, the dissent points to the language used by the trial court in denying the request — “Well, at least at this stage — that’s fine. I mean, I’m not removing Mr. Soldati. If there’s some further motion dealing with anything, I will address it.” — as signaling the court’s willingness to revisit the issue, and the dissent then infers equivocation (or waiver) from the fact that the defendant did not take the court up on its supposed offer by renewing the request for self-representation at some other point before or during the trial. While I concede that this may be the dissent’s strongest argument, I do not find it sufficient to carry the day. Although the court’s denial of the defendant’s request to proceed pro se was not as definitive here as in some other cases where courts have found the absence of repeated requests not indicative of waiver or equivocation, see, e.g., United States v. Hernandez, 203 F.3d 614, 622 (9th Cir. 2000) (judge’s impatient resistance toward and extremely abrupt colloquy before denying self-representation request made it reasonable for defendant to believe that any further request would be pointless); Williams, 44 F.3d at 101 (“[t]he defendant’s acquiescence [after the trial court’s categorical denial of his request to proceed pro se] cannot be read to signify waiver of a constitutionally protected right”); People v. Dent, 65 P.3d 1286, 1289-90 (Cal. 2003) (same); but cf. Flanagan, 978 A.2d at 78 n.14 (that trial court, after denying request for self-representation, thereafter sua sponte raised the issue again at later hearing by asking, “Are you making the request to represent yourself in the remainder of this case?”, was not sufficient to infer waiver from failure of defendant then or later to repeat request), it is important not to lose sight of first principles. Under Faretta and its progeny, a criminal defendant has a constitutional right to represent himself, which courts are required to respect by conducting an appropriate colloquy once a reasonably clear request to exercise the right has been made. It is not the responsibility of the legally untrained defendant to divine meaning at his peril from a non-responsive or otherwise ambiguous trial court reaction to his pro se request. Unfortunately, although undoubtedly inadvertent, that was the nature of the trial court’s response in this case. Thus, even if one assumes that the court’s statement that it would entertain “some further motion dealing with anything” displayed a willingness to revisit the self-representation issue, the court’s ruling that it would not remove Attorney Soldati “at this stage” could well have been understood by the defendant to mean that he had to provide some further grounds for removing Soldati before the court would reconsider its ruling; and if the defendant believed he had no basis for *811removal beyond what he had already told the court, there would have been no reason for his raising the issue again.4
Even if the defendant’s request to represent himself could be regarded as equivocal — a proposition I reject — it was surely at least sufficient to require an inquiry by the trial court under our decision in State v. Sweeney, 151 N.H. 666 (2005). Recognizing as much, the dissent offers a third rationale for its decision: it attempts to avoid the result that Sweeney mandates — reversal of the convictions — by recasting our holding in that case as mere dicta.
In Sweeney, during a hearing immediately before the trial was to begin, the defendant complained about his attorney’s failure to make a particular argument, and then asked the judge: “[D]o I have the right to fire my lawyer?” Without making any inquiry, the trial court answered: “At this time, no.” Id. at 669. We determined that the defendant’s request could be interpreted as either a request to proceed pro se or as a request for substitute counsel, and held that it was incumbent upon the trial court to “eliminate the ambiguity the question presented. Once the defendant makes a sufficiently clear request to indicate an intention to switch *812representational gears, further judicial inquiry is necessary to clarify the nature of those changed intentions.” Id. at 671 (quotation and citation omitted).
One of the cases we relied on in support of our ruling in Sweeney was the First Circuit Court of Appeals decision in United States v. Proctor, 166 F.3d 396 (1st Cir. 1999). Because the issue before the court in Proctor was the revocation of a request to proceed pro se and a reassertion of the right to counsel, the dissent is correct that the court’s discussion wherein it wrote the following is technically dicta:
[E]ven though most circuits require “clear and unequivocal” Faretta waivers, it is generally incumbent upon the courts to elicit that elevated degree of clarity through a detailed inquiry. That is, the triggering statement in a defendant’s attempt to waive his right to counsel need not be punctilious; rather, the dialogue between the court and the defendant must result in a clear and unequivocal statement.
Proctor, 166 F.3d at 402-03 (citation omitted). However, even though dicta, Proctor’s discussion of the trial court’s duty of inquiry regarding self-representation requests addressed an important issue that has generally been overlooked in the case law. While Faretta and its progeny plainly require that a defendant’s assertion of his right to self-representation must be clear and unequivocal, most cases have not explored the question of when the required level of clarity is to be assessed. Since it is universally recognized that before a request to proceed pro se can properly be granted, the trial court must engage in a detailed colloquy with the defendant regarding waiver of the right to counsel, the dangers of self-representation, etc., there can be no doubt that at the conclusion of that colloquy the defendant’s desire to represent himself must be absolutely clear. What Proctor recognized — and what we found persuasive in Sweeney — is that the very requirement to engage in the colloquy contemplates that at least some level of ambiguity or uncertainty is not enough to defeat the court’s obligation to conduct the colloquy in the first place. See Proctor, 166 F.3d at 403; accord Flanagan, 978 A.2d at 77; Edwards v. Com., 644 S.E.2d 396, 404 (Va. Ct. App. 2007) (Humphreys, J., concurring in part and dissenting in part) (“It is only after [a Faretta] dialogue that a trial court can determine whether the waiver is knowing and voluntary, the request for self-representation is unequivocal, and the defendant knows what he is doing and his choice is made with eyes open.” (quotation omitted)). Indeed, if complete clarity were demanded from the outset, there would be little purpose in conducting the inquiry. See Sweeney, 151 N.H. at 671 (“Once the defendant makes a sufficiently clear request to indicate an intention to shift *813representational gears, further judicial inquiry is necessary to clarify the nature of those changed intentions.” (emphasis added)).
Contrary to the dissent’s assertion, Sweeney cannot be “properly read,” post at 822, to limit the duty of inquiry to situations in which a defendant expresses dissatisfaction with appointed counsel. While we undoubtedly relied on the above dicta from Proctor in support of our decision, it does not follow that the duty of inquiry we imposed in Sweeney can itself be regarded as dicta insofar as requests for self-representation are concerned. Quite the contrary, Sweeney clearly held that the duty of inquiry applied regardless of whether the defendant’s “[D]o I have the right to fire my lawyer?” remark was an expression of dissatisfaction with counsel or a request to proceed pro se. See Sweeney, 151 N.H. at 670 (“While we agree with the State that the defendant’s question did not, by itself, constitute a demand to proceed pro se, we hold that it was sufficient to trigger the court’s duty to inquire further.” (citations omitted; emphasis added)).5
Finally, I believe there can be no serious dispute that the defendant’s request for self-representation in this case was far clearer than the request at issue in Sweeney. Unlike in Sweeney, where the defendant merely asked if he could fire his lawyer and said nothing about self-representation as an alternative, here the defendant specifically expressed his desire “[t]o proceed pro se.” Thus, while I beheve that Sweeney was correctly decided and did not press the duty of inquiry further than is prudent, even if the dissent does not share that view, this is hardly the case to use as the vehicle for correcting any such perceived error.
Before concluding, I also feel the need to address an institutional concern regarding the importance of our ruling in Sweeney in light of some of the case law from other jurisdictions. I fully support the proposition that, because of the antithetical nature of the right to counsel, on the one hand, and the right of self-representation, on the other, and because the harm to *814both the individual defendant and the justice system that results from the absence of counsel is usually more severe than that flowing from the denial of self-representation, the former should be treated as the “paramount right” when, after efforts that are reasonable under the circumstances, such ambiguity or uncertainty remains that a court cannot ascertain which right a defendant desires to invoke. See Tuitt v. Fair, 822 F.2d 166, 177 (1st Cir. 1987); Adams, 875 F.2d at 1444. At the same time, however, courts must be vigilant to avoid adopting procedures for invoking the right of self-representation that have the effect of relegating it to a “disfavored” status in the constitutional hierarchy. See Frazier-El, 204 F.3d at 573 (Murhaghan, J., dissenting); see also Cain v. Peters, 972 F.2d 748, 750 (7th Cir. 1992) (rejecting idea that right to counsel is the “preferred right, so that defendants have to be especially articulate or forceful to win the right to represent themselves. The two rights are equivalent [and] the defendant is entitled to choose without a thumb on the scale; but because counsel is the normal and prudent choice, it is the default outcome.” (citations omitted)). Judges well know that, in all but truly exceptional cases, a defendant’s choice of self-representation will prove detrimental to his defense and will almost assuredly prolong and complicate the trial. But paternalistic instincts and/or considerations of judicial convenience must not lead us to countenance a sort of “don’t ask — won’t tell” policy regarding self-representation, under which courts are tempted to ignore all but the clearest expressions of a desire to proceed pro se in the hopes that, by not asking follow-up questions, the defendant will fail to provide the court with sufficient clarification of his wishes as to require the court to grant his request of self-representation. Such an approach would seriously undermine the respect for human dignity and individual autonomy that lies at the heart of Faretta.

 Although a trial court has no authority to substitute its judgment for that of the defendant regarding the merits of the reasons upon which the decision to proceed pro se is based, this is not to say that the court is prohibited from inquiring into those reasons insofar as they may have a bearing on whether the defendant’s waiver of his right to counsel is made knowingly, intelligently and voluntarily. See Buhl, 233 F.3d at 798.


 Although the record indicates that the defendant had been represented by several other attorneys before Soldati was appointed, it contains no evidence whatsoever about the circumstances under which prior counsel were appointed or discharged. In particular, there is no evidence that prior to the appointment of earlier counsel the defendant had made similar requests to proceed pro se, or that, having made such a request, he then changed his mind and asked for counsel again. See Williams, 44 F.3d at 101 (“Of course, when a defendant changes his mind [about self-representation] after trial begins, or does so repeatedly at any stage, a court may find that the conduct is manipulative or abusive in some other way. If so, the conduct can be considered vacillation, and a trial judge may find the request equivocal.”).


 believe the dissent is wrong in suggesting that the trial court could reasonably have thought it adequately addressed the defendant’s conditional request for self-representation by granting the four-week trial continuance. See post at 818. Unlike in Jordan v. Ficco, 134 Fed. Appx. 452 (1st Cir. 2005), on which the dissent relies, here there is no basis for concluding that a continuance was the defendant’s “preferred form of relief.” Id. at 454. To the contrary, the defendant’s preferred form of relief in this case was the replacement of Attorney Soldati with new counsel — relief which the trial court denied. That the granting of the four-week continuance did not satisfy the defendant is made clear by the fact that he raised his complaints against Soldati after the court had already granted the continuance.


 The cases relied upon by the dissent as support for its assertion that the defendant’s failure to press his request for self-representation after the January 25 hearing demonstrates the request’s equivocal nature are distinguishable. In Commonwealth v. Davido, 868 A.2d 431 (Pa. 2005), before trial the defendant requested the appointment of new counsel or, alternatively, to proceed pro se. At the next judicial event following these requests, the court had a brief colloquy with the defendant in which it denied both requests. Thereafter, on the day before trial, the court initiated a further colloquy with the defendant in which it inquired if the defendant still desired to represent himself, and the defendant responded that he wished to proceed with counsel. Id. at 439. Thus, although the court referred to the defendant’s prior requests for counsel as a “bargaining device,” id. at 440, the court did not reject his Faretta claim on this basis alone. Rather, the court found that, under the totality of the circumstances — including the defendant’s colloquy with the court on the day before trial — his request to proceed pro se was equivocal. Id.; see also id. at 449 (Saylor, J., concurring) (rejecting view that conditional nature of defendant’s request to proceed pro se, posed as an alternative to request for substitute counsel, rendered request equivocal, and opining that only appropriate ground for upholding denial of self-representation was defendant’s affirmative abandonment of request).
In People v. Tena, 67 Cal. Rptr. 3d 412 (Ct. App. 2007), the trial court denied as untimely the defendant’s request to appear pro se at his preliminary hearing, but specifically advised him that he could renew the request before trial. Id. at 418. Instead of taking the court up on this offer, the defendant retained private counsel who represented him at trial. The court held that the defendant’s failure to renew his request after the preliminary hearing not only demonstrated that the request was equivocal, id. at 421, but also showed, alternatively, that the request had been abandoned, id. at 422.
Finally, unlike in United States v. Manthey, 92 Fed. Appx. 291, 295 (6th Cir. 2004), and Morris v. Kikendall, 2009 WL 1097922, at *12-13 (E.D.N.Y. Apr. 23, 2009), there is nothing in the record of this case that would support a finding that the defendant’s request for self-representation constituted an “off-the-cuff” remark triggered by his frustration with the court’s rulings. Indeed, from all that appears, the defendant at all times conducted himself calmly and respectfully throughout the January 25, 2010 hearing.


 It is important to note that the remedy we implemented in Sweeney was reversal of the defendant’s convictions and remand for a new trial. This remedy was required only because of the prospect that what the defendant was asking for was to proceed pro se, and denial of that right is not subject to harmless error analysis. If we had regarded the duty of inquiry as applicable' only to ambiguous expressions of dissatisfaction with counsel, the appropriate remedy would have been to remand the case to the trial court to determine which right — replacement of inadequate counsel or self-representation — the defendant was attempting to assert, and, if it was the former, whether there had in fact been grounds for discharging the defendant’s counsel. Had the trial court found (1) that the defendant was seeking substitute counsel rather than self-representation and (2) that there were no grounds for removing counsel who represented the defendant at trial, we then could have affirmed the defendant’s conviction. While such an inquiry no doubt would have inherent difficulties — with the benefit of hindsight the defendant would have an obvious incentive to assert that what he had been seeking was to proceed pro se — as an alternative to automatic reversal, it would have been worth the effort.